

116 S1346 IS: Simplifying Financial Aid for Students Act of 2019
U.S. Senate
2019-05-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



II116th CONGRESS1st SessionS. 1346IN THE SENATE OF THE UNITED STATESMay 7, 2019Mr. Booker (for himself, Mr. Merkley, Ms. Cortez Masto, and Mrs. Gillibrand) introduced the following bill; which was read twice and referred to the Committee on Health, Education, Labor, and PensionsA BILLTo amend the Higher Education Act of 1965 to require the Secretary to provide for the use of data
			 from the second preceding tax year to carry out the simplification of
			 applications for the estimation and determination of financial aid
			 eligibility, to increase the income threshold to qualify for a student aid
			 index equal to or less than zero, and for other purposes.
	
 1.Short titleThis Act may be cited as the Simplifying Financial Aid for Students Act of 2019. 2.References; general effective date (a)ReferencesExcept as otherwise expressly provided, whenever in this Act there is a reference to, or an amendment or repeal is expressed in terms of an amendment to, or a repeal of, a section or other provision, the reference shall be considered to be made to a section or other provision of the Higher Education Act of 1965 (20 U.S.C. 1001 et seq.).
 (b)General effective dateExcept as otherwise provided in this Act or the amendments made by this Act, this Act and the amendments made by this Act shall be effective with respect to determinations of need under part F of title IV of the Higher Education Act of 1965 (20 U.S.C. 1087kk et seq.) for the award year beginning July 1, 2020.
 3.Early estimates of available aidSection 483(a) (20 U.S.C. 1090(a)) is amended by adding at the end the following:  (13)Evaluation of early estimate toolsNot later than the award year beginning July 1, 2020, the Secretary shall—
 (A)evaluate any early estimate tools authorized under paragraph (9); and (B)identify and implement opportunities to streamline those tools to align with the provisions under part F..
		4.Student aid index
 (a)Conforming amendmentsThe Act (20 U.S.C. 1001 et seq.) is amended— (1)by striking an expected family contribution each place the term appears and inserting a student aid index;
 (2)by striking expected family contributions each place the term appears and inserting student aid indexes; (3)by striking expected family contribution each place the term appears and inserting student aid index;
 (4)in section 474— (A)in the section heading, by striking expected family contribution and inserting student aid index; and
 (B)in subsection (a), in the heading, by striking expected family contribution and inserting student aid index; (5)in section 475—
 (A)in the section heading, by striking Family contribution and inserting Student aid index; and (B)in subsection (a), in the heading, by striking expected family contribution and inserting student aid index;
 (6)in section 476— (A)in the section heading, by striking Family contribution and inserting Student aid index; and
 (B)in subsection (a), in the heading, by striking expected family contribution and inserting student aid index; (7)in section 477—
 (A)in the section heading, by striking Family contribution and inserting Student aid index; and (B)in subsection (a), in the heading, by striking expected family contribution and inserting student aid index;
 (8)by striking family contribution each place the term appears and inserting student aid index; and (9)by striking family contributions each place the term appears and inserting student aid indexes.
 (b)Calculation of negative student aid indexThe Act (20 U.S.C. 1001 et seq.) is amended— (1)in section 475—
 (A)in subsection (b), by striking requested; and all that follows through the period at the end and inserting requested.; and (B)in subsection (g)(1), by striking paragraph (5); and all that follows through the period at the end and inserting paragraph (5).;
 (2)in section 476(a), by striking enrollment; and all that follows through the period at the end and inserting enrollment.;
 (3)in section 477(a), by striking enrollment; and all that follows through the period at the end and inserting enrollment.; and (4)in section 479(a)(2)(B), by inserting whose student aid index would otherwise be a positive number using only the elements of the simplified needs test under subsection (b)(2), after requirements of subsection (c),.
 (c)Negative student aid indexSection 471 (20 U.S.C. 1087kk) is amended to read as follows:  471.Amount of need (a)In generalThe maximum dollar amount of financial assistance provided under this title to a student shall not exceed the cost of attendance for such student.
 (b)Negative student aid indexFor purposes of determining eligibility for Federal financial aid under this part, any negative student aid index shall be treated as zero..
			5.Calculation of student aid index
 (a)Student aid indexSection 473 (20 U.S.C. 1087mm) is amended— (1)in the section heading, by striking Family contribution and inserting Student aid index; and
 (2)in subsection (b)— (A)by striking the subsection heading and inserting Student Aid Index equal to or less than zero;
 (B)in paragraph (1), by adding or (3) after paragraph (2); (C)in paragraph (2)—
 (i)by striking the paragraph heading and inserting Children of certain deceased veterans; (ii)in each of subparagraphs (B) and (C), by redesignating clauses (i) and (ii) as subclauses (I) and (II), respectively and adjusting the margins accordingly;
 (iii)by redesignating subparagraphs (A), (B), and (C), as clauses (i), (ii), and (iii), respectively; and
 (iv)by striking Paragraph (1) shall and inserting the following:  (A)ApplicabilityParagraph (1) shall;
 (D)in paragraph (3)— (i)in subparagraph (A), by striking subparagraphs (A), (B)(i), and (C) of paragraph (2) and inserting clause (i), (ii)(I), and (iii) of subparagraph (A); and
 (ii)in subparagraph (B)— (I)by striking subparagraphs (A), (B)(ii), and (C) of paragraph (2) and inserting clause (i), (ii)(II), and (iii) of subparagraph (A);
 (II)by redesignating clauses (i) through (iii) as subclauses (I) through (III), respectively, and adjusting the margins accordingly; and
 (III)by redesignating subparagraphs (A) and (B) as clauses (i) and (ii), respectively, and adjusting the margins accordingly;
 (E)by redesignating paragraph (3) as subparagraph (B) of paragraph (2), and adjusting the margins accordingly;
 (F)by redesignating paragraphs (4) and (5) as paragraphs (5) and (6), respectively; and (G)by inserting after paragraph (2)(B), as redesignated by subparagraph (E), the following:
						
							(3)Recipients of certain means-tested benefits
 (A)In GeneralParagraph (1) shall apply to a student if— (i)that student is a dependent student whose parent participated in a means-tested benefits program at any time during the period encompassed from the beginning of the second prior calendar year through the date of filing; or
 (ii)that student is independent and the student or spouse of that student participated in a means-tested benefits program at any time during the period encompassed from the beginning of the second prior calendar year through the date of filing.
 (B)Means-tested benefits programIn this paragraph, the term means-tested Federal benefits program means— (i)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (ii)the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.);
 (iii)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); (iv)the free and reduced price school lunch program established under the Richard B. Russell National School Lunch Act (42 U.S.C. 1751 et seq.);
 (v)a State program funded under the temporary assistance for needy families program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (vi)the special supplemental nutrition program for women, infants, and children established by section 17 of the Child Nutrition Act of 1966 (42 U.S.C. 1786); and
 (vii)any other program determined by the Secretary to be appropriate based on— (I)the reliability under which the need for benefits from the program is established; and
 (II)the feasibility of data linkages. (4)Determination for State and institutional aidFor each student whose student aid index is deemed to be zero under paragraph (1), the Secretary shall also calculate the student aid index for the student, using the simplified version of the Free Application for Federal Student Aid form in accordance with section 479, to identify students who have a negative student aid index and may be eligible for additional State or institutional aid..
 (b)Simplified needs testSection 479 (20 U.S.C. 1087ss) is amended to read as follows:  479.Simplified needs tests (a)Simplified application section (1)In generalThe Secretary shall develop and use a simplified version of the Free Application for Federal Student Aid form prescribed under section 483(a) for families described in subsections (b) and (c) of this section.
 (2)Reduced data requirementsThe simplified version shall— (A)in the case of a family meeting the requirements of subsection (b)(1), permit such family to submit only the data elements required under subsection (b)(2) for the purposes of establishing eligibility for student financial aid under this part; and
 (B)in the case of a family meeting the requirements of subsection (c), permit such family to be treated as having a student aid index equal to or less than zero for purposes of establishing such eligibility and to submit only the data elements required to make a determination under subsection (c).
								(b)Simplified needs test
 (1)EligibilityAn applicant is eligible to file a simplified version containing the elements required by paragraph (2) if—
 (A)in the case of an applicant who is a dependent student— (i)the student's parents include at least one parent who is a dislocated worker; and
 (ii)the total adjusted gross income of the parents (excluding any income of the dependent student) is less than $50,000; or
 (B)in the case of an applicant who is an independent student— (i)the student (and the student's spouse, if any) is a dislocated worker or has a spouse who is a dislocated worker; and
 (ii)the adjusted gross income of the student (and the student's spouse, if any) is less than $50,000. (2)Simplified test elementsThe six elements to be used for the simplified needs analysis are—
 (A)adjusted gross income, (B)Federal taxes paid,
 (C)untaxed income and benefits, (D)the number of family members,
 (E)the number of family members in postsecondary education, and (F)an allowance (A) for State and other taxes, as defined in section 475(c)(2) for dependent students and in section 477(b)(2) for independent students with dependents other than a spouse, or (B) for State and other income taxes, as defined in section 476(b)(2) for independent students without dependents other than a spouse.
 (3)Qualifying formsIn the case of an independent student, the student, or in the case of a dependent student, the family, files a form described in this subsection, or subsection (c), as the case may be, if the student or family, as appropriate, files—
 (A)a form 1040 (including any prepared or electronic version of such form) required pursuant to the Internal Revenue Code of 1986; or
 (B)an income tax return (including any prepared or electronic version of such return) required pursuant to the tax code of the Commonwealth of Puerto Rico, Guam, American Samoa, the Virgin Islands, the Republic of the Marshall Islands, the Federated States of Micronesia, or Palau.
								(c)Student aid index equal to or less than zero
 (1)In generalThe Secretary shall consider an applicant to have a student aid index equal to or less than zero if—
 (A)in the case of a dependent student— (i)the student's parents—
 (I)certify that the parents are not required to file a Federal income tax return; and (II)include at least one parent who is a dislocated worker; or
 (ii)the sum of the adjusted gross annual income of the parents is less than or equal to $36,000; (B)in the case of an independent student with dependents other than a spouse—
 (i)the student (and the student’s spouse, if any)— (I)certifies that the student (and the student’s spouse, if any) is not required to file a Federal income tax return; and
 (II)is a dislocated worker or has a spouse who is a dislocated worker; or (ii)the sum of the adjusted gross annual income of the student and spouse (if appropriate) is less than or equal to $36,000; or
 (C)in the case of an independent students without dependents— (i)the student—
 (I)certifies that the student is not required to file a Federal income tax return; and (II)is a dislocated worker; or
 (ii)the sum of the adjusted gross annual income of the student is less than or equal to $23,000. (2)EligibilityAn individual is not required to qualify or file for the earned income credit in order to be eligible under this subsection. The Secretary shall annually adjust the income level necessary to qualify an applicant for the student aid index of equal to or less than zero. The income level shall be adjusted by a percentage equal to increases in the Consumer Price Index between the calendar year preceding the beginning of such academic year, and the second preceding year, rounding the result to the nearest $1,000.
 (d)Dislocated workerIn this section, the term dislocated worker has the meaning given the term in section 3 of the Workforce Innovation and Opportunity Act.. 6.FAFSA simplification (a)FAFSA simplificationSection 483(f) (20 U.S.C. 1090(f)) is amended to read as follows:
				
					(f)Reduction of income and asset information To determine eligibility for student financial aid
 (1)Use of Internal Revenue Service data to populate FAFSAThe Secretary shall— (A)make every effort to make available and allow applicants to utilize the data that is available to the Secretary pursuant to section 6103(l)(13) of the Internal Revenue Code of 1986 to reduce the amount of original data entry by applicants and strengthen the reliability of data used to calculate a student aid index to—
 (i)allow an applicant to automatically populate the electronic version of the forms under this section with data available from the Internal Revenue Service;
 (ii)direct an applicant to appropriate questions on such forms based on the applicant’s answers to previous questions;
 (iii)identify the type of form filed and whether certain forms or schedules, as identified by the Secretary, were filed with Federal form 1040;
 (iv)transfer all applicable schedule information; and (v)allow an applicant to verify that the applicant or the family of the applicant did not file a Federal tax return without additional action on the part of the student; and
 (B)allow single taxpayers, married taxpayers filing jointly, and married taxpayers filing separately to utilize such data retrieval tool to its full capacity.
 (2)Strengthening the IRS dataThe Secretary shall work with the Secretary of the Treasury to expand the capabilities of transferring relevant Internal Revenue Service data by—
 (A)incorporating all fields from Federal tax returns and W–2 forms relevant to need analysis; and (B)incorporating line items from forms and schedules identified by the Secretary.
							(3)Cross agency linkages
 (A)In generalThe Secretary, in coordination with the head of each agency that administers a specified means-tested Federal benefits program (as defined in section 473(b)(3)), shall examine how the agency can verify an applicant or an applicant’s family’s receipt of specified means-tested Federal benefits in order to compute a student aid index for low-income students in order to simplify, for students, the application process for student financial assistance.
 (B)Connection to other means tested benefitsThe Secretary shall enter into data sharing agreements, as necessary, to enable the sharing of FAFSA data for the purpose of conducting outreach regarding, and connecting students to, State or Federal means-tested benefits programs (including means-tested Federal benefits programs as defined in section 473(b)(3)) for which the students may be eligible and for which, if eligible, could reduce the applicant's need to borrow or work during college.
 (C)Automatic maximum Federal Pell GrantThe Secretary shall ensure that a student who is described in section 473(b)(3) or whose income or family income is less than $36,000 at any point during the 24-month period preceding the date of the determination, is a full-time student, and submits a form under this section, shall receive a maximum Federal Pell Grant and a determination of a student aid index of equal to or less than zero without additional action on the part of the student or the family of the student.
 (D)Part-time studentsThe Secretary shall ensure that a part-time student who is described in section 473(b)(3) and submits a form under this section shall receive a determination of a student aid index of equal to or less than zero.
 (4)Prohibition against requesting information more than onceAny information requested during the process of creating an account for completing the web-based free application under this subsection, shall not be required a second time for the same award year, or in a duplicative manner, when completing such web-based free application.
 (5)Change in family sizeThe Secretary shall provide a process by which an applicant shall confirm the accuracy of family size or may update the family size with respect to such applicant for purposes of determining the need of such applicant for financial assistance under this title based on a change in family size from the tax year data used for such determination.
 (6)ReportThe Secretary shall report to Congress annually on the Department's progress in maintaining and expanding the Internal Revenue Service data retrieval tool and in establishing cross agency linkages, as described in this subsection, and simultaneously make such reports publicly available..
 (b)Mobile useSection 483(a)(3) (20 U.S.C. 1090(a)(3)) is amended by adding at the end the following:
				
 (I)Mobile device formatThe Secretary shall make the electronic version of the forms under this paragraph available through a technology tool that can be used on mobile devices. Such technology tool shall, at a minimum, enable applicants to—
 (i)save data; and (ii)submit the electronic version of the forms under this paragraph to the Secretary through such tool..
 (c)Languages for FAFSASection 483 (20 U.S.C. 1090 et seq.) is amended by adding at the end the following:
				
 (i)Languages for FAFSAThe Secretary, in conjunction with the Director of the Census Bureau, shall determine the most common languages spoken at home in the United States and shall develop versions of the FAFSA form in each of those languages..
 (d)Outreach by financial aid advisorsSection 483 (20 U.S.C. 1090 et seq.), as amended by subsection (c), is further amended by adding at the end the following:
				
 (j)Outreach by financial aid advisorsAn institution of higher education may use information provided on a FAFSA to reach out to and counsel a student on the student's eligibility for means-tested benefits in which the student is not enrolled and outside scholarships for which a student is eligible..
			7.Prior-prior year and definitions of total income and assets
 (a)Total incomeSection 480(a)(1) (20 U.S.C. 1087vv(a)(1)) is amended to read as follows:
				
					(1)In general
 (A)DeterminationExcept as provided in paragraph (2), the term total income is equal to— (i)in the case of an individual who has not filed, and is not required to file, any Federal tax return or in the case of a qualified recipient of a means-tested Federal benefits program, as defined in section 473(b)(3)(B), earned income for the second preceding tax year minus excludable income (as defined in subsection (e)); and
 (ii)in the case of an individual who filed a Federal tax return or in the case of an individual who filed a foreign tax return in lieu of a Federal tax return, adjusted gross income from applicable schedule plus untaxed income and benefits for the second preceding fiscal tax year minus excludable income (as defined in subsection (e)).
 (B)Use of dataNotwithstanding section 478(a), the Secretary shall provide for the use of data from the second preceding tax year when and to the extent necessary to carry out the simplification of applications (including simplification for a subset of applications) used for the estimation and determination of financial aid eligibility. Such simplification shall include the sharing of data between the Internal Revenue Service and the Department, pursuant to the consent of the taxpayer.. 
 (b)Conforming amendmentSection 480(a) (20 U.S.C. 1087vv(a)) is amended— (1)by moving paragraph (2) two ems to the right; and
 (2)in paragraph (2), by striking No portion and inserting the following: Amounts not included.—No portion. (c)Untaxed income and benefitsSection 480(b) (20 U.S.C. 1087vv(b)) is amended to read as follows:
				
 (b)Untaxed income and benefitsThe term untaxed income and benefits means— (1)the aggregate amount of losses taken into account for determining adjusted gross income on Federal form 1040 and applicable schedules;
 (2)the amount of any tax-exempt interest income reported on Federal form 1040; and (3)amounts of foreign income excluded from adjusted gross income and reported on Federal form 2555..
 (d)Excludable incomeSection 480(e) (20 U.S.C. 1087vv(e)) is amended to read as follows:
				
 (e)The term excludable income means— (1)any student financial assistance awarded based on need as determined in accordance with the provisions of this part, including any income earned from work under part C of this title; and
 (2)payments made and services provided under part E of title IV of the Social Security Act (42 U.S.C. 670 et seq.) to or on behalf of any child or youth over whom the State agency has responsibility for placement, care, or supervision, including the value of vouchers for education and training and amounts expended for room and board for youth who are not in foster care but are receiving services under section 477 of such Act (42 U.S.C. 677)..
 (e)AssetsSection 480(f)(1) (20 U.S.C. 1087vv(f)(1)) is amended by striking The term and all that follows through the period at the end and inserting the following:
				
 (A)In determining the value of assets in a determination of need under this title in the case of an individual who has not filed, and is not required to file, any Federal tax return or in the case of a qualified recipient of a means-tested Federal benefits program, as defined in section 473(b)(3)(B), the individual's assets shall be considered to be equal to zero.
 (B)In the case of an individual who filed a form 1040 with forms or schedules, the term assets means amounts held in money market savings accounts or funds, capital gains, prize or award money, gambling winnings, time deposits, trusts, stocks, bonds, other securities, mutual funds, tax shelters, business income, rental real estate, royalties, partnerships, S corporations, qualified education benefits (except as provided in paragraph (3)), and the net value of real estate, income producing property, and business and farm assets, excluding the primary home..
 (f)Special combat paySection 480 (20 U.S.C. 1087vv) is amended— (1)in subsection (j), by striking paragraph (4); and
 (2)by striking subsection (n). 8.Eliminating unnecessary and burdensome questionsSection 483(a) (20 U.S.C. 1090(a)), as amended by section 3, is further amended by adding at the end the following:
			
 (14)Prohibition of unnecessary and burdensome questionsNotwithstanding any other provision of law, the Secretary shall not include on any form developed under this section a question about the applicant’s criminal history, registration for selective service, student taxable earnings from need-based employment like work study, student combat pay, student cooperative education program earnings, student IRA deductions, student tax exempt interest income, student untaxed portions of IRA distributions, student untaxed portions of pensions, student military or clergy living allowances, student veteran noneducation benefits, student other untaxed income, parent child support paid, child support received, parent taxable earnings from need-based employment like work-study, parent college grant or scholarship aid reported to the Internal Revenue Service, parent combat pay, parent cooperative education program earnings, parent IRA deductions, parent tax exempt interest income, parent untaxed portions of pensions, parent military or clergy living allowances, parent veteran noneducation benefits, or parent other untaxed income..
		9.Exception to required registration with selective service system; Department of Education data
			 matching
 (a)Student eligibilitySubsection (n) of section 484 (20 U.S.C. 1091) is repealed. (b)Repeal of ineligibility for certain assistance for failure To register with systemSection 12 of the Military Selective Service Act (50 U.S.C. 3811) is amended—
 (1)by striking subsection (f); and (2)by redesignating subsection (g) as subsection (f).
				10.Repeal of suspension of eligibility for drug-related offenses; notice concerning penalties for drug
			 violations
 (a)RepealSubsection (r) of section 484 (20 U.S.C. 1091(r)) is repealed. (b)Conforming amendmentsThe Act is amended—
 (1)in section 428(b)(3) (20 U.S.C. 1078(b)(3))— (A)in subparagraph (C), by striking 485(l) and inserting 485(k); and
 (B)in subparagraph (D), by striking 485(l) and inserting 485(k); (2)in section 435(d)(5) (20 U.S.C. 1085(d)(5))—
 (A)in subparagraph (E), by striking 485(l) and inserting 485(k); and (B)in subparagraph (F), by striking 485(l) and inserting 485(k);
 (3)in section 485 (20 U.S.C. 1092)— (A)by striking subsection (k); and
 (B)by redesignating subsections (l) and (m) as subsections (k) and (l), respectively; and (4)in section 487(e)(2)(B)(ii)(IV) (20 U.S.C. 1094(e)(2)(B)(ii)(IV)), by striking (l) of section 485 and inserting (k) of section 485.
				11.Improving financial aid for homeless and foster care children and youth
 (a)Independent studentSection 480(d)(1)(H) (20 U.S.C. 1087vv(d)(1)(H)) is amended— (1)in the matter preceding clause (i)—
 (A)by striking during the school year in which the application is submitted; (B)by inserting age 23 or younger after unaccompanied youth; and
 (C)by striking terms are and inserting term is; (2)in clause (i), by inserting , or a designee of the liaison after Act;
 (3)in clause (ii), by striking a program funded under the Runaway and Homeless Youth Act and inserting an emergency or transitional shelter, street outreach program, homeless youth drop-in center, or other program serving homeless youth,; and
 (4)in clause (iii), by striking program funded under subtitle B of title IV of the McKinney-Vento Homeless Assistance Act (relating to emergency shelter grants) and inserting Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate program under chapter 1 or 2 of subpart 2 of part A,.
 (b)Foster care children and youthSection 103 (20 U.S.C. 1003) is amended— (1)by redesignating paragraphs (10) through (24) as paragraphs (11) through (25), respectively; and
 (2)by inserting after paragraph (9) the following:  (10)Foster care children and youthThe term foster care children and youth—
 (A)means children and youth whose care and placement are the responsibility of the State or Tribal agency that administers a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.), without regard to whether foster care maintenance payments are made under section 472 of such Act (42 U.S.C. 672) on behalf of such children and youth; and
 (B)includes individuals who were age 13 or older when their care and placement were the responsibility of a State or Tribal agency that administered a State or Tribal plan under part B or E of title IV of the Social Security Act (42 U.S.C. 621 et seq. and 670 et seq.) and who are no longer under the care and responsibility of such a State or Tribal agency, without regard to any such individual’s subsequent adoption, guardianship arrangement, or other form of permanency outcome.. 
 (c)Streamlining determinations and verificationSection 480(d) (20 U.S.C. 1087vv(d)) is amended by adding at the end the following:
				
					(3)Simplifying the
				determination process for unaccompanied youth
 (A)VerificationA financial aid administrator shall accept a determination of independence made by any individual authorized to make such determinations under clause (i), (ii), or (iii) of paragraph (1)(H) in the absence of conflicting information. A documented phone call with, or a written statement from, one of the authorized individuals is sufficient verification when needed. For purposes of this paragraph, a financial aid administrator's disagreement with the determination made by an authorized individual shall not be considered conflicting information.
						(B)Determination
 of independenceA financial aid administrator shall make a determination of independence under paragraph (1)(H) if a student does not have, and cannot get, documentation from any of the other designated authorities described in such paragraph. Such a determination shall be—
 (i)based on the definitions outlined in paragraph (1)(H);
 (ii)distinct from a determination of independence under paragraph (1)(I);
 (iii)based on a documented interview with the student; and
 (iv)limited to whether the student meets the definitions in paragraph (1)(H) and not about the reasons for the student's homelessness.
 (C)Additional streamlining permittedNothing in this paragraph prohibits an institution from implementing polices that— (i)streamline the determination of independence under paragraph (1)(H); and
 (ii)improve a student’s access to financial aid because that student is an unaccompanied youth. (4)Simplifying the verification process for foster care youth (A)Verification of independenceIf an institution requires documentation to verify that a student is independent based on a status described in paragraph (1)(B), a financial aid administrator shall consider any of the following as adequate verification:
 (i)Submission of a court order or official State documentation that the student received Federal or State support in foster care.
 (ii)A documented phone call with, written statement from, or verifiable electronic data match with— (I)a child welfare agency authorized by a State or county;
 (II)a Tribal child welfare authority; (III)an independent living case worker;
 (IV)a public or private foster care placing agency or foster care facility or placement; (V)another program serving orphans, foster care youth, or wards of the court; or
 (VI)a probation officer. (iii)A documented phone call with, or a written statement from, an attorney, a guardian ad litem, or a court appointed special advocate, documenting that person's relationship to the student.
 (iv)A documented phone call with, or a written statement from, a representative of a Federal TRIO program or a Gaining Early Awareness and Readiness for Undergraduate Program under chapter 1 or 2 of subpart 2 of part A.
 (v)Verification of the student’s eligibility for an education and training voucher under the John H. Chafee Foster Care Independence Program under section 477 of the Social Security Act (42 U.S.C. 677).
 (vi)Submission of a copy of the student's biological or adoptive parents’ or legal guardians'— (I)certificates of death; or
 (II)verifiable obituaries. (vii)An attestation from the student, which includes a description of why the student may qualify for a status described in paragraph (1)(B), including the approximate dates that the student was an orphan, in foster care, or a ward of the court, to the best of the student’s knowledge after making reasonable efforts to provide any requested documentation.
 (B)Additional streamlining permittedNothing in this paragraph prohibits an institution from implementing polices that streamline the determination of independent status and improve a student's access to financial aid because that student is an orphan, in foster care, or a ward of the court, or was an orphan, in foster care, or a ward of the court at any time when the student was 13 years of age or older.
						(5)Timing; use of earlier determination
 (A)TimingA determination under subparagraph (B) or (H) of paragraph (1) for a student— (i)shall be made as quickly as practicable;
 (ii)may be made as early as the year before the award year for which the student initially submits an application; and
 (iii)shall be made no later than during the award year for which the student initially submits an application.
 (B)Use of earlier determinationAny student who is determined to be independent under subparagraph (B) or (H) of paragraph (1) for a preceding award year at an institution shall be presumed to be independent for each subsequent award year at the same institution unless—
 (i)the student informs the institution that circumstances have changed; or
 (ii)the institution has specific conflicting information about the student’s independence, and has informed the student of this information and the opportunity to challenge such information through a documented interview or an impartial review by the Student Loan Ombudsman pursuant to section 141(f)(3).
 (6)Retention of documentsA financial aid administrator shall retain all documents related to the determination of independence under subparagraph (B) or (H) of paragraph (1), including documented interviews, for the duration of the student’s enrollment at the institution and for a minimum of 1 year after the student is no longer enrolled at the institution.. 
 (d)Consolidating questions regarding homeless status on the FAFSASection 483(a)(4) (20 U.S.C. 1090(a)(4)) is amended by adding at the end the following:
				
 (C)Single question regarding homeless statusThe Secretary shall ensure that, on each form developed under this section for which the information is applicable, there is a single, easily understood screening question to identify an applicant for aid who is—
 (i)an unaccompanied homeless child or youth (as such term is defined in section 725 of the McKinney-Vento Homeless Assistance Act); or
 (ii)an unaccompanied youth who is self-supporting and at risk of homelessness.. (e)Data transparency on the number of financial aid applicantsSection 483 (20 U.S.C. 1090), as amended by section 6, is further amended by adding at the end the following:
				
					(k)Data transparency on the number of applicants
 (1)In generalThe Secretary shall annually publish data on the number of individuals who apply for Federal student aid pursuant to this section who are homeless individuals described in section 725 of the McKinney-Vento Homeless Assistance Act (42 U.S.C. 11434a), including unaccompanied youth, and foster care youth.
 (2)ContentsThe data described in paragraph (1) with respect to homeless individuals shall include, at a minimum, for each application cycle—
 (A)the total number of all applicants who were determined to be (or to be at risk of becoming) unaccompanied homeless youth, under section 480(d)(1)(H);
 (B)the number of applicants described in subparagraph (A), disaggregated— (i)by State; and
 (ii)by the sources of determination as described in clauses (i) through (iv) of section 480(d)(1)(H); and
 (C)the number of undetermined requests for homelessness consideration, including statuses that remain unknown because no determination had been made in response the applicant's request for the institution to consider the applicant's special circumstance of being homeless..
			12.Eligibility for dreamers, temporary protected status beneficiaries, and deferred enforced departure
 granteesSection 484 (20 U.S.C. 1091), as amended by sections 9 and 10, is further amended— (1)in subsection (a)(5), by inserting or be a Dreamer student or a temporary protected status or deferred enforced departure student after becoming a citizen or permanent resident; and
 (2)by inserting after subsection (q) the following:  (r)Definitions for dreamer students and temporary protected status or deferred enforcement departure studentsIn this section:
						(1)Dreamer students
 (A)In generalThe term Dreamer student means an alien (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))) who—
 (i)has been continuously physically present in the United States for not less than the 4-year period preceding the date of enactment of the Simplifying Financial Aid for Students Act of 2019;
 (ii)was younger than 18 years of age on the date on which the alien initially entered the United States;
 (iii)(I)has been admitted to an institution of higher education; (II)in the United States, has—
 (aa)earned a high school diploma or a commensurate alternative award from a public or private high school;
 (bb)obtained a General Educational Development credential, or other equivalent of a high school diploma, recognized under State law; or
 (cc)obtained a recognized postsecondary credential that is recognized by the Secretary of Education, the Secretary of Labor, or a State under the Workforce Innovation and Opportunity Act; or
 (III)is enrolled in secondary school or in an education program assisting students in— (aa)obtaining a regular high school diploma or a General Educational Development credential, or other equivalent of a high school diploma, recognized under State law;
 (bb)passing the General Educational Development examinations, a State-recognized high school diploma equivalency examination, or other similar State-authorized examination;
 (cc)obtaining a certificate or credential from an area career and technical education school, as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006, providing education at the secondary level; or
 (dd)obtaining a recognized postsecondary credential; and (iv)(I)is not inadmissible under paragraph (2), (3), (6)(E), (6)(G), (8), (10)(A), (10)(C), (10)(D), or (10)(E) of section 212(a) of the Immigration and Nationality Act (8 U.S.C. 1182(a));
 (II)has not ordered, incited, assisted, or otherwise participated in the persecution of any person on account of race, religion, nationality, membership in a particular social group, or political opinion; and
 (III)excluding any offense under State law for which an essential element is the alien’s immigration status and any minor traffic offense, has not been convicted of—
 (aa)any offense under Federal or State law that is punishable by a maximum term of imprisonment of more than 1 year; or
 (bb)3 or more offenses under Federal or State law for which the alien was convicted on different dates for each of the 3 offenses and imprisoned for an aggregate of 90 days or more.
 (B)Hardship exceptionThe Secretary of Homeland Security shall issue regulations that direct when the Department shall waive the requirement of clause (i) or (ii), or both, of subparagraph (A) for an individual to qualify as a Dreamer student, under such subparagraph, if the individual—
 (i)demonstrates compelling circumstances for the inability to satisfy the requirement of such clause (i) or (ii), or both; and
 (ii)satisfies the requirement of clauses (iii) and (iv) of subparagraph (A). (2)Temporary protected status or deferred enforced departure studentThe term temporary protected status or deferred enforced departure student means an alien (as defined in section 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a))) who—
 (A)(i)has been continuously physically present in the United States for a period of not less than 3 years before the date of enactment of the Simplifying Financial Aid for Students Act of 2019; and
 (ii)is a national of a foreign state (or part thereof), (or in the case of an alien having no nationality, is a person who last habitually resided in such state), with a designation under subsection (b) of section 244 of the Immigration and Nationality Act (8 U.S.C. 1254a(b)) on September 25, 2016, who had or was otherwise eligible for temporary protected status on such date; or
 (B)was under a grant of deferred enforced departure as of September 28, 2016.. 13.Provisional independence for certain studentsSection 483 (20 U.S.C. 1090), as amended by section 11, is further amended—
 (1)in subsection (h)(1), by inserting the following before the semicolon: , including the special circumstances under which a student may qualify for a determination of independence; and
 (2)by adding at the end the following:  (l)Provisional independent students (1)Requirements for the SecretaryThe Secretary shall—
 (A)enable each student who, based on a special circumstance specified in accordance with subsection (h)(1), may qualify for an adjustment under section 479A that will result in a determination of independence under such section and section 480(d)(1)(I), to complete the forms developed by the Secretary under subsection (a) as an independent student for the purpose of a provisional determination of the student’s Federal financial aid award, but subject to verification under paragraph (2)(E) for the purpose of the final determination of the award;
 (B)upon completion of the forms developed by the Secretary under subsection (a), provide an estimate of the student’s Federal Pell Grant award, based on the assumption the student is determined to be an independent student;
 (C)ensure that, on each form developed under this section, there is a single and easily understood screening question to identify an applicant for aid who wishes to provisionally apply for independent status under sections 479A and 480(d)(1)(I); and
 (D)specify, on the forms, the consequences under section 490(a) of knowingly and willfully completing the forms as an independent student under subparagraph (A) without meeting the special circumstances to qualify for such a determination.
 (2)Requirements for financial aid administratorsWith respect to a student accepted for admission who completes the forms as an independent student under paragraph (1)(A), a financial aid administrator—
 (A)shall notify the student of the institutional process and requirements for an adjustment under sections 479A and 480(d)(1)(I) that will result in a determination of independence under such sections within a reasonable time after the student completes the forms developed by the Secretary under subsection (a) as an independent student for the purpose of a provisional determination of the student’s Federal financial aid award;
 (B)may make an adjustment under sections 479A and 480(d)(1)(I) for a determination of independence in the absence of conflicting information;
 (C)shall provide a final determination of the student’s Federal financial aid award to the student in the same manner as, and by not later than the date that, the administrator provides most other provisionally independent students their final determinations of Federal financial aid awards, or during the award year in which the student initially submits an application, whichever comes sooner;
 (D)shall, in making a final determination of the student’s Federal financial aid award, use the discretion provided under sections 479A and 480(d)(1)(I) to verify whether the student meets the special circumstances to qualify as an independent student;
 (E)in accordance with subparagraph (B), may consider as adequate verification that a student qualifies for an adjustment under sections 479A and 480(d)(1)(I)—
 (i)submission of a court order or official Federal or State documentation that the student’s parent or legal guardian is incarcerated in any Federal or State penal institution;
 (ii)a documented phone call with, or a written statement from— (I)a child welfare agency authorized by a State or county;
 (II)a Tribal child welfare authority; (III)an independent living case worker; or
 (IV)a public or private agency, facility, or program serving the victims of abuse, neglect, assault, or violence;
 (iii)a documented phone call with, or a written statement from, an attorney, a guardian ad litem, or a court appointed special advocate, documenting that person’s relationship to the student;
 (iv)a documented phone call with, or a written statement from, a representative of a program under chapter 1 or 2 of subpart 2 of part A; or
 (v)submission of a copy of the student’s biological or adoptive parents’ or legal guardians’— (I)certificates of death; or
 (II)verified obituaries; (F)if a student does not have, and cannot get, documentation from any of the designated authorities described in subparagraph (E) of whether a student may qualify for an adjustment under sections 479A and 480(d)(1)(I) that will result in a determination of independence, may base the verification and final determination on—
 (i)a documented interview with the student that is limited to whether the student meets the requirements, and not about the reasons for the student’s situations; and
 (ii)an attestation from the student that the student meets the requirements, which includes a description of the approximate dates that the student ended the financial or caregiving relationship with their parent or legal guardian, to the best of the student’s knowledge;
 (G)shall retain all documents related to the adjustment under sections 479A and 480(d)(1)(I), including documented interviews, for the duration of the student’s enrollment at the institution and for a minimum of 1 year after the student is no longer enrolled at the institution; and
 (H)shall presume that any student who has obtained an adjustment under sections 479A and 480(d)(1)(I) and a final determination of independence for a preceding award year at an institution to be independent for a subsequent award year at the same institution unless—
 (i)the student informs the institution that circumstances have changed; or (ii)the institution has specific conflicting information about the student’s independence..
			14.Secure disclosure of tax return information to carry out the Higher Education Act of 1965
			(a)Amendments to the internal revenue code of 1986
 (1)In generalParagraph (13) of section 6103(l) of the Internal Revenue Code of 1986 is amended to read as follows:
					
						(13)Disclosure of return information to carry out the higher education act of 1965
 (A)Income-contingent or income-based repayment and total and permanent disability dischargeThe Secretary shall, upon written request from the Secretary of Education, disclose to officers, employees, and contractors of the Department of Education, as specifically authorized and designated by the Secretary of Education, only for the purpose of (and to the extent necessary in) establishing, renewing, administering, and conducting analyses and forecasts for estimating costs related to income contingent or income-based repayment programs, and the discharge of loans based on a total and permanent disability (within the meaning of section 437(a) of the Higher Education Act of 1965), under title IV of the Higher Education Act of 1965, the following return information (as defined in subsection (b)(2)) with respect to taxpayers identified by the Secretary of Education as participating in the loan programs under title IV of such Act, for taxable years specified by such Secretary:
 (i)Taxpayer identity information with respect to such taxpayer. (ii)The filing status of such taxpayer.
 (iii)Type of tax return from which the return information is provided. (iv)The adjusted gross income of such taxpayer.
 (v)Total number of exemptions claimed, or total number of individuals and dependents claimed, as applicable, on the return.
 (vi)Number of children with respect to which tax credits under section 24 are claimed on the return. (vii)Other information determined to be necessary by agreement between the Secretary and the Secretary of Education to administer the Federal financial aid programs as required by the Higher Education Act of 1965.
 (B)Federal student financial aidThe Secretary shall, upon written request from the Secretary of Education, disclose to officers, employees, and contractors of the Department of Education, as specifically authorized and designated by the Secretary of Education, only for the purpose of (and to the extent necessary in) determining eligibility for, and amount of, Federal student financial aid under programs authorized by title IV of the Higher Education Act of 1965 and conducting analyses and forecasts for estimating costs related to such programs, the following return information (as defined in subsection (b)(2)) with respect to taxpayers identified by the Secretary of Education as applicants for Federal student financial aid under title IV of such Act, for taxable years specified by such Secretary:
 (i)Taxpayer identity information with respect to such taxpayer. (ii)The filing status of such taxpayer.
 (iii)Type of tax return from which the return information is provided. (iv)The adjusted gross income of such taxpayer.
 (v)The amount of any net earnings from self-employment (as defined in section 1402), wages (as defined in section 3121(a) or 3401(a)), business income, investment income, and taxable income from a farming business (as defined in section 236A(e)(4)) for the period reported on the return.
 (vi)The total income tax of such taxpayer. (vii)Total number of exemptions claimed, or total number of individuals and dependents claimed, as applicable, on the return.
 (viii)Number of children with respect to which tax credits under section 24 are claimed on the return. (ix)Amount of any credit claimed under section 25A for the taxable year.
 (x)Amount of individual retirement account distributions not included in adjusted gross income for the taxable year.
 (xi)Amount of individual retirement account contributions and payments to self-employed SEP, Keogh, and other qualified plans which were deducted from income for the taxable year.
 (xii)The amount of tax-exempt interest. (xiii)Amounts from retirement pensions and annuities not included in adjusted gross income for the taxable year.
 (xiv)If applicable, the fact that there is no return filed for such taxpayer for the applicable year. (xv)Other information determined to be necessary by agreement between the Secretary and the Secretary of Education to administer the Federal financial aid programs as required by the Higher Education Act of 1965.
								(C)Restriction on use of disclosed information
 (i)In generalReturn information disclosed under subparagraphs (A) and (B) may be used by officers, employees, and contractors of the Department of Education, as specifically authorized and designated by the Secretary of Education, only for the purposes and to the extent necessary described in such subparagraphs and for mitigating risks (as defined in clause (ii)) relating to the programs described in such subparagraphs.
 (ii)Mitigating risksFor purposes of this subparagraph, the term mitigating risks means, with respect to the programs described in subparagraphs (A) and (B)— (I)analyzing or estimating costs associated with potential changes to the need-analysis formula;
 (II)oversight activities by the Office of Inspector General of the Department of Education as authorized by the Inspector General Act of 1978, as amended;
 (III)developing or administering statistical models that inform support to populations of Federal student loan borrowers who are at risk of default or delinquency;
 (IV)reducing the net cost of improper payments to Federal financial aid recipients; and (V)producing aggregate statistics for reporting, research, or consumer information on the performance of programs or institutions of higher education participating in the programs under title IV of the Higher Education Act of 1965.
									Such term does not include the conduct of criminal investigations or prosecutions.(iii)Redisclosure to institutions of higher education, State higher education agencies, and designated
 scholarship organizationsThe Secretary of Education, and officers, employees, and contractors of the Department of Education, may disclose return information received under subparagraph (B), solely for the use in the application, award, and administration of Federal student financial aid, State aid, or aid awarded by eligible institutions or such entities as the Secretary of Education may designate, to the following persons:
 (I)An institution of higher education with which the Secretary of Education has an agreement under subpart 1 of part A, or part D or E, of title IV of the Higher Education Act of 1965.
 (II)A State higher education agency. (III)A scholarship organization which is designated by the Secretary of Education as of the date of the enactment of the Simplifying Financial Aid for Students Act of 2019 as an organization eligible to receive the information provided under this clause.
									The preceding sentence shall only apply to the extent that the taxpayer with respect to whom the
			 return information relates provides consent for such disclosure to the
			 Secretary of Education as part of the application for Federal student
			 financial aid under title IV of the Higher Education Act of 1965.(D)Required notification periods
 (i)Notification to CongressThe Secretary and the Secretary of Education shall issue joint notifications to the Committees on Finance and Health, Education, Labor, and Pensions of the Senate and the Committees on Ways and Means and Education and Labor of the House of Representatives not less than 120 days prior to the first disclosure of any type of return information under subparagraph (A)(vii) or (B)(xv) with respect to which such a notification has not been previously made.
 (ii)Public notice and commentThere shall be a public notice and comment period beginning not less than 60 days prior to the first disclosure of any type of return information under subparagraph (A)(vii) or (B)(xv) with respect to which such a notification has not been previously made, subsequent to the period allotted for congressional comment under clause (i)..
 (2)Confidentiality of return informationSection 6103(a)(3) of such Code is amended by inserting , (13)(A), (13)(B) after (12). (3)Conforming amendmentsSection 6103(p)(4) of such Code is amended—
 (A)by inserting (A), (13)(B) after (13) each place it occurs; and (B)by inserting , (13)(A), (13)(B) after (l)(10) each place it occurs.
 (b)Effective dateThe amendments made by this section shall apply to disclosures made under section 6103(l)(13) of the Internal Revenue Code of 1986 (as amended by this section) after the date of the enactment of this Act.
			15.Notification of request for tax return information
 (a)In generalPart G of title IV (20 U.S.C. 1088 et seq.) is amended by adding at the end the following:
				
 494.Notification of request for tax return informationThe Secretary shall advise students and borrowers who submit an application for Federal student financial aid under this title or for the discharge of a loan based on permanent and total disability, as described in section 437(a), or who request an income-contingent or income-based repayment plan on their loan (as well as parents and spouses who sign such an application or request or a Master Promissory Note on behalf of those students and borrowers) that the Secretary has the authority to request that the Internal Revenue Service disclose their tax return information (as well as that of parents and spouses who sign such an application or request or a Master Promissory Note on behalf of those students and borrowers) to officers, employees, and contractors of the Department of Education as authorized under section 6103(1)(13) of the Internal Revenue Code of 1986, to the extent necessary for the Secretary to carry out this title..
 (b)Conforming amendments related to student eligibilitySection 484, as amended by sections 9, 10, and 12, is further amended— (1)by striking subsection (q);
 (2)by redesignating subsections (o), (p), (s), and (t) as subsections (n), (o), (p), and (q), respectively; and
 (3)by transferring subsections (p) and (q), as redesignated by paragraph (2), so as to precede subsection (r) (as added by section 12(b)).
 16.Early Federal Pell Grant Commitment ProgramSubpart 1 of part A of title IV (20 U.S.C. 1070a et seq.) is amended by adding at the end the following:
			
				401B.Early Federal Pell Grant Commitment Program
 (a)Program authorityThe Secretary shall carry out an Early Federal Pell Grant Commitment Program (referred to in this section as the Program) under which the Secretary—
 (1)makes a commitment to award Federal Pell Grants to eligible students in accordance with this section; and
 (2)awards grants to States with approved applications under subsection (c), to enable the States to administer the Program, support eligible students, and carry out a targeted information campaign described in subsection (d) in the State.
 (b)Program requirementsThe Program shall meet the following requirements: (1)Eligible studentsA student shall be eligible to receive a commitment from the Secretary under paragraph (2) if the student—
 (A)is in any of the grades 8 through 12; and (B)is a member of a household receiving assistance under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.).
							(2)Federal Pell Grant Commitment
 (A)In generalEach eligible student shall receive a commitment from the Secretary to receive a Federal Pell Grant during the first 2 academic years that the student is in attendance at an institution of higher education as an undergraduate student, if the student—
 (i)applies for Federal financial aid (via the Free Application for Federal Student Aid under section 483) during the student’s senior year of secondary school and during the succeeding academic year; and
 (ii)enrolls at such institution of higher education— (I)not later than 3 years after such student receives a secondary school diploma or its recognized equivalent; or
 (II)if such student becomes a member of the armed forces, not later than 3 years after such student is discharged, separated, or released from the Armed Forces.
 (B)Determination of continued eligibilityWhen an eligible student receiving a Federal Pell Grant pursuant to the commitment under subparagraph (A) enters the student's second academic year, the Secretary shall notify the student—
 (i)of the upcoming conclusion of the commitment; and (ii)that the student will remain eligible for a Federal Pell Grant under section 401 if the student, at the time of application, is—
 (I)a member of a household receiving assistance under the supplemental nutrition assistance program established under the Food and Nutrition Act of 2008 (7 U.S.C. 2011 et seq.) at the time of such application; or
 (II)is receiving benefits under— (aa)the supplemental security income program under title XVI of the Social Security Act (42 U.S.C. 1381 et seq.);
 (bb)a State program funded under the temporary assistance for needy families program under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.);
 (cc)the Medicaid program under title XIX of the Social Security Act (42 U.S.C. 1396 et seq.); or (dd)a means-tested Federal benefit program, not described in subclause (I), (II), or (III), that is determined appropriate by the Secretary.
										(3)Applicability of federal pell grant requirements
 (A)In generalThe requirements of section 401 shall apply to Federal Pell Grants awarded pursuant to this section, except that with respect to each eligible student in the Program, the amount of each such eligible student’s Federal Pell Grant only shall be calculated by deeming such student to have a student aid index equal to zero.
 (B)Determination for State and institutional aidFor each student whose student aid index is deemed to be zero under subparagraph (A), the Secretary shall also calculate the student aid index for the student, using the simplified version of the Free Application for Federal Student Aid form in accordance with section 479, to identify students who have a negative student aid index and may be eligible for additional State or institutional aid.
							(c)State applications
 (1)In generalEach State desiring to participate in the Program shall submit an application to the Secretary at such time and in such manner as the Secretary may require.
 (2)ContentsEach application shall include— (A)a description of the State's proposed targeted information campaign for the Program, in accordance with subsection (d), and a copy of the plan described in subsection (d)(2);
 (B)an assurance that the State will fully cooperate with the ongoing evaluation of the Program under subsection (e);
 (C)a description of how the State will— (i)encourage participating secondary students to enroll in rigorous and challenging curricula and coursework, in order to reduce the need for remedial coursework at the postsecondary level;
 (ii)increase the number of eligible students who— (I)obtain a secondary school diploma; and
 (II)complete applications for and enroll in a program of postsecondary education; (iii)introduce eligible students to institutions of higher education, through trips and school-based sessions;
 (iv)provide eligible students with assistance in the admissions and application process for institutions of higher education or other postsecondary education programs; and
 (v)ensure that each eligible student has an educational development plan; and (D)such other information as the Secretary may require.
 (3)Educational development planIn this subsection, the term educational development plan means an individualized plan for a student that— (A)contains a series of steps to help promote the student’s career awareness and exploration; and
 (B)assists students in identifying— (i)postsecondary options, including baccalaureate and subbaccalaureate degree programs; or
 (ii)career and technical programs of study, including career and technical programs of study as defined in section 3 of the Carl D. Perkins Career and Technical Education Act of 2006 (20 U.S.C. 2302).
								(d)Targeted information campaign and plan
 (1)In generalEach State receiving a grant under this section shall, in cooperation with the participating local educational agencies within the State and the Secretary, develop a targeted information campaign for the Program.
 (2)PlanEach State receiving a grant under this section shall include in the application submitted under subsection (c) a written plan for their proposed targeted information campaign. The plan shall include the following:
 (A)OutreachOutreach to students and their families, at a minimum, at the beginning and end of each academic year.
 (B)DistributionHow the State plans to provide the outreach described in subparagraph (A) and to provide the information described in subparagraph (C).
 (C)InformationThe annual provision by the State to all students and families participating in the Program of information regarding—
 (i)the average net price of in-State institutions of higher education, disaggregated by sector and by income quintile;
 (ii)Federal Pell Grants, including— (I)the maximum Federal Pell Grant for each academic year;
 (II)when and how to apply for a Federal Pell Grant; and (III)what the application process for a Federal Pell Grant requires;
 (iii)State-specific postsecondary education savings programs; (iv)State-based financial aid;
 (v)Federal financial aid available to students, including eligibility criteria for the Federal financial aid and an explanation of the Federal financial aid programs; and
 (vi)financial aid that may be available from nongovernmental sources. (3)Annual informationThe information described in paragraph (2)(C) shall be provided to eligible students annually for the duration of the students’ participation in the Program.
 (4)ReservationEach State receiving a grant under this section shall reserve $200,000 of the grant funds received each fiscal year to carry out the targeted information campaign described in this subsection.
 (5)Information campaign in non-participating StatesIn the case of a State does not apply for a grant under this section, or applies but does not satisfy the requirements of the grant, the Secretary shall carry out an information campaign and administer the Program for the State, in order to ensure that eligible students in the State are assisted under the Program.
						(e)Evaluation
 (1)In generalFrom amounts appropriated under subsection (f) for a fiscal year, the Secretary shall reserve not more than $1,000,000 to award a grant or contract to an organization outside the Department for an independent evaluation of the impact of the Program.
 (2)Competitive basisThe grant or contract shall be awarded on a competitive basis. (3)Matters evaluatedThe evaluation described in this subsection shall consider metrics established by the Secretary that emphasize college access and success, encouraging low-income students to pursue higher education, and the cost effectiveness of the program.
 (4)DisseminationThe findings of the evaluation shall be widely disseminated to the public by the organization conducting the evaluation as well as by the Secretary.
 (f)Authorization of appropriationsThere are authorized to be appropriated to carry out this section such sums as may be necessary..